            Case 2:18-cv-00565-RSL Document 125 Filed 04/22/21 Page 1 of 5




 1                                               THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8

 9   DONNA REED, individually and on behalf   No. 2:18-cv-00565-RSL
     of all others similarly situated,
10                                            DEFENDANT SCIENTIFIC GAMES’
                        Plaintiff,            REPLY IN SUPPORT OF MOTION FOR
11                                            RELIEF FROM DEADLINE
           v.
12                                            NOTED ON MOTION CALENDAR:
     SCIENTIFIC GAMES CORP.,                  APRIL 23, 2021
13
                        Defendant.            ORAL ARGUMENT REQUESTED
14

15

16

17

18

19

20

21

22

23

24

25
     SCIENTIFIC GAMES’ REPLY IN                              Bartlit Beck LLP
26   SUPPORT OF MOTION FOR RELIEF                            Courthouse Place
     FROM DEADLINE (No. 2:18-cv-00565-                    54 West Hubbard Street
     RSL)                                                   Chicago, IL 60654
                                                           Phone: 312.494.4400
                                                            Fax: 312.494.4440
              Case 2:18-cv-00565-RSL Document 125 Filed 04/22/21 Page 2 of 5




 1           Plaintiff’s opposition is notable for what it does not do. It fails to justify Plaintiff’s

 2   decision to file a motion for class certification, even though Scientific Games’ motion to compel

 3   arbitration must be decided first, as explained in Scientific Games’ Motion for Relief From

 4   Deadline (Dkt. 121). Instead, Plaintiff first complains that Scientific Games’ Motion repeats a

 5   prior motion, and then conflates Scientific Games’ motion to compel arbitration with other

 6   defendants’ motions to compel arbitration in other cases. At the same time, weeks into the period

 7   for class certification and preliminary injunction briefing, Plaintiff acknowledges for the first

 8   time Scientific Games’ risk of litigation waiver by participating before the Court rules on the

 9   motion to compel arbitration. Yet Plaintiff ignores that the parties would be briefing, and the

10   Court would be deciding, a motion to certify a class whose representative is still subject to a

11   motion to compel arbitration.

12           The Court should reject Plaintiff’s efforts to short-circuit the proceedings in this case,

13   postpone class certification briefing until the Court rules on Scientific Games’ noted motions to

14   compel arbitration (Dkt. 82) and for a stay of discovery and class certification briefing until

15   arbitrability is decided (Dkt. 100), and schedule a status conference to determine the just and

16   orderly disposition of the pending motions.

17                                             I.      ARGUMENT
18           Plaintiff’s opposition attempts to distract the Court from the disruption Plaintiff has

19   caused to this litigation by filing a premature motion for class certification, but Plaintiff’s

20   arguments do not withstand scrutiny.

21           First, Plaintiff suggests that the current motion is “duplicative” because it asks the Court

22   to stay class certification briefing until the motion to compel arbitration is resolved, which was

23   also requested in an earlier motion to stay. Dkt. 124 at 2. Plaintiff ignores that this case is in a

24   significantly different posture because Plaintiff has now filed a class certification motion.

25   Plaintiff’s motion for class certification has been pending for weeks, and under normal

26    SCIENTIFIC GAMES’ REPLY IN                                            Bartlit Beck LLP
      SUPPORT OF MOTION FOR RELIEF                                          Courthouse Place
      FROM DEADLINE (No. 2:18-cv-00565-                                  54 West Hubbard Street
      RSL) - 1                                                             Chicago, IL 60654
                                                                          Phone: 312.494.4400
                                                                           Fax: 312.494.4440
              Case 2:18-cv-00565-RSL Document 125 Filed 04/22/21 Page 3 of 5




 1   circumstances Scientific Games already would have engaged in discovery, including depositions

 2   of the named plaintiff and new declarants who were never previously deposed (or until recently,

 3   disclosed). This situation is hardly normal: Ms. Reed agreed to individual arbitration of her

 4   claims, meaning that not only is Scientific Games entitled to avoid spending that time and effort

 5   for no ultimate purpose, it must not, without risking a waiver of its right to arbitration. This

 6   concern was new, and it was created by Plaintiff’s premature filing.

 7          Second, Plaintiff acknowledges that Scientific Games has been unable to participate in

 8   litigation because of the risk of waiver. Though presumably aware of this risk, Plaintiff now

 9   states for the first time that “Plaintiff hereby waives any argument that Scientific Games’

10   opposition to Plaintiff’s certification and injunction motion supports a finding of waiver by

11   litigation conduct.” Dkt. 124 at 3. In doing so, Plaintiff tacitly concedes that Scientific Games

12   has been precluded from doing what a defendant would normally have been doing for weeks.

13   More importantly, Plaintiff’s counsel suggests they will waive the litigation waiver argument,

14   presumably for Ms. Reed alone since a class has not been certified. But this half-hearted and

15   belated proposal is both insufficient and inefficient. Plaintiff’s counsel ignores that the parties

16   will be litigating class certification—including whether Ms. Reed is typical and adequate—while

17   a motion to compel her to arbitrate remains pending. What happens if Scientific Games wins?

18   Will plaintiff agree not to seek to substitute in yet another class representative? In effect,

19   Plaintiff’s counsel seek to brief class certification with an option to ask the Court to start from

20   scratch if they lose the motion to compel arbitration of Ms. Reed’s claims. This is both

21   counterintuitive and improper.

22          Third, Plaintiff suggests that Scientific Games’ motion to compel arbitration lacks merit

23   simply because other defendants in related cases lost motions to compel arbitration. But Plaintiff

24   does not explain why the case should simply move forward to class certification rather than

25   allowing the Court to determine Scientific Games’ motion on its own merits. And as Scientific

26
      SCIENTIFIC GAMES’ REPLY IN                                           Bartlit Beck LLP
      SUPPORT OF MOTION FOR RELIEF                                        Courthouse Place
      FROM DEADLINE (No. 2:18-cv-00565-                                54 West Hubbard Street
      RSL) - 2                                                           Chicago, IL 60654
                                                                        Phone: 312.494.4400
                                                                         Fax: 312.494.4440
              Case 2:18-cv-00565-RSL Document 125 Filed 04/22/21 Page 4 of 5




 1   Games’ motion to compel arbitration explains, before becoming the named plaintiff in this case,

 2   Ms. Reed indisputably clicked a pop-up button to “Accept!” Jackpot Party Casino’s revised

 3   terms and conditions (which included a clear arbitration provision), and she manifested her

 4   continuing agreement to those terms by continuing to play the game for months afterward. See

 5   generally Dkts. 82, 91.

 6          Finally, Plaintiff’s counsel have yet to explain why they allowed the case to lie dormant

 7   for months and then filed a certification motion many weeks after they declared they would do

 8   so, when no class discovery schedule had even been set and Scientific Games’ motion to compel

 9   arbitration remained pending. Nor do they explain why the Court should refuse to stay this case

10   pending its decision, when stays were granted in the related cases until pending motions to

11   compel arbitration were decided and appealed, and a motion for class certification was denied

12   without prejudice until arbitrability was decided. Dkt. 100 at 5-6 (citing cases). Finally, Plaintiff

13   does not identify any harm she will suffer from a stay of class certification briefing until after the

14   Court decides the pending motion to compel arbitration.

15          In these circumstances, Plaintiff should not be allowed to force Scientific Games to risk

16   its arbitration rights, or engage in costly discovery that would prove pointless if the Court grants

17   Scientific Games’ motion to compel arbitration.

18                                           II.    CONCLUSION
19          Scientific Games respectfully requests that the Court: (1) impose a stay until it decides

20   Scientific Games’ motion to compel Ms. Reed to arbitrate her claims (Dkt. 82) as well as

21   Scientific Games’ motion for a stay of discovery and class certification until arbitrability is

22   decided (Dkt. 100); and (2) set a status conference to determine the just and orderly disposition

23   of the pending motions.

24

25

26
      SCIENTIFIC GAMES’ REPLY IN                                          Bartlit Beck LLP
      SUPPORT OF MOTION FOR RELIEF                                        Courthouse Place
      FROM DEADLINE (No. 2:18-cv-00565-                                54 West Hubbard Street
      RSL) - 3                                                           Chicago, IL 60654
                                                                        Phone: 312.494.4400
                                                                         Fax: 312.494.4440
            Case 2:18-cv-00565-RSL Document 125 Filed 04/22/21 Page 5 of 5




 1   DATED: April 22, 2021                By: s/ Adam L. Hoeflich
                                             Adam L. Hoeflich (pro hac vice)
 2                                           Bartlit Beck LLP
                                             Courthouse Place
 3
                                             54 West Hubbard Street
 4                                           Chicago, IL 60654
                                             Telephone: 312.494.4400
 5                                           Facsimile: 312.494.4440
                                             Email: adam.hoeflich@bartlitbeck.com
 6

 7                                           Sean C. Grimsley (pro hac vice)
                                             Daniel C. Taylor (pro hac vice)
 8                                           Alison G. Wheeler (pro hac vice)
                                             Bartlit Beck LLP
 9                                           1801 Wewatta Street, 12th Floor
                                             Denver, CO 80202
10                                           Telephone: 303.592.3100
11                                           Facsimile: 303.592.3140
                                             Email: sean.grimsley@bartlitbeck.com
12                                           daniel.taylor@bartlitbeck.com
                                             alison.wheeler@bartlitbeck.com
13
                                          By: s/ Kathleen M. O’Sullivan
14                                           Kathleen M. O’Sullivan, WSBA No. 27850
15                                           Nicola C. Menaldo, WSBA No. 44459
                                             David T. Martin, WSBA No. 50160
16                                           Perkins Coie LLP
                                             1201 Third Avenue, Suite 4900
17                                           Seattle, WA 98101-3099
                                             Telephone: 206.359.8000
18
                                             Facsimile: 206.359.9000
19                                           Email: KOSullivan@perkinscoie.com
                                             NMenaldo@perkinscoie.com
20                                           DMartin@perkinscoie.com

21                                           Attorneys for Defendant
                                             Scientific Games Corporation
22

23

24

25

26
     SCIENTIFIC GAMES’ REPLY IN                           Bartlit Beck LLP
     SUPPORT OF MOTION FOR RELIEF                         Courthouse Place
     FROM DEADLINE (No. 2:18-cv-00565-                 54 West Hubbard Street
     RSL) - 4                                            Chicago, IL 60654
                                                        Phone: 312.494.4400
                                                         Fax: 312.494.4440
